Name: Commission Regulation (EEC) No 830/79 of 25 April 1979 amending Regulation (EEC) No 142/79 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/28 Official Journal of the European Communities 27. 4. 79 COMMISSION REGULATION (EEC) No 830/79 of 25 April 1979 amending Regulation (EEC) No 142/79 on special conditions for the granting of private storage aid for pigmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas Commission Regulation (EEC) No 142/79 (3), as amended by Regulation (EEC) No 630/79 (4), introduced the granting of private storage aid for pigmeat ; whereas, in view of the development of the market in pigmeat, provisions should be made to reduce the range of products which may benefit from the aid for private storage ; Whereas Council Regulation (EEC) No 652/79 (5) laid down the coefficient for expressing amounts, fixed in units of account, in ECU ; Article 1 Regulation (EEC) No 142/79 is amended as follows : the Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 14 May 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . (3 ) OJ No L 20, 27 . 1 . 1979 , p . 17 . (4 ) OJ No L 79, 31 . 3 . 1979, p . 73 . ( ») OJ No L 84, 4 . 4 . 1979 , p . 1 . 27. 4. 79 Official Journal of the European Communities No L 105/29 ANNEX CCT heading No Products in respect of which aid is granted Amount of the aid in ECU/tonne for a storage period of Amount in ECU/tonne 4 months 5 months 6 months Supplement or deduction per month per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps, neck, flare fat, kidneys, forefeet, tail, precrural flank and spinal cord, fresh or chilled (') 241-79 265-97 290-15 24-18 0-81 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 27806 314-33 350-60 36-27 1-21 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 27806 314-33 350-60 36-27 1-21 ex 02.01 A III a) 4 Unboned loins, fresh or chilled (2) 27806 314-33 350-60 36-27 1-21 ex 02.01 A III a) 5 Bellies (streaky) with or without rind and ribs, fresh or chilled 13903 157-16 175-30 18-13 0-60 ex 02.01 A III a) 6 bb) Cuts corresponding to 'middles', fresh or chilled (3 ) 217-61 241-79 265-97 24-18 0-81 ex 02.01 A III a) 6 bb) Hams, shoulders with or without rind and fat, loins with or without collar ; collars, boned, fresh or chilled (4) 278-06 314-33 350-60 36-27 1-21 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for fresh pig carcases presented as Wiltshire sides , i.e. without the head, chaps, neck, feet, tail , flare fat , kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm . (2 ) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in thickness , including the rind . (3 ) Same presentation as for products falling within subheading 02.06 B I a) 2 cc). (4 ) Loins and collars falling within subheading ex 02.01 A III a) 6 bb) must have no fat attached (a thin layer of fat not exceeding 3 mm in thickness can be tolerated). The minimum quantity of 20 tonnes refers to all products .